Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-12, and 14-20 are presented for examination.
Claims 1, 3-5, 12, and 14-16 are amended. 
Claims 2 and 13 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 -  page 13 (all), filed August 3, 2021, with respect to claims 1 and 12  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1 and 12 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Jain (US Pub. No.:2014/0351645).


Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 - 6, 9, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (US Pub. No.: 2015/0289312), in view of Ulupinar et al. (US Pub. No.: 2010/0103862), and further in view of Jain (US Pub. No.:2014/0351645).

As per claim 1, Ranta disclose A method for managing data packets transmitted by a first user equipment (see Fig.1, UE 10) to be received by a second user equipment (see Fig.1, UE 12) through a radio network (see Fig.1, a base station 14 / a radio network, see para. 0030, in order to preserve D2D communications via the D2D bearer, the D2D protocol data units (PDU) is tunneled via a base station  {through a radio network} to a receiving mobile terminal), the method comprising: 
receiving, by a radio transceiver station of the radio network,  data packets transmitted by the first user equipment (see Fig.1, Fig.2, communication interface 26, see para. 0040, the communication interface may be any means such as a device or circuitry embodied in either hardware, or a combination of hardware and software that is configured to receive and/or transmit data from/to a network 16 and/or any other device or module in communication with the processing circuitry 22, such as between the 
for each data packet, checking (see para. 0030, in order to preserve D2D communications via the D2D bearer, the D2D protocol data units (PDU) is tunneled via a base station to a receiving mobile terminal), by a radio transceiver station (see para. 0030, in order to preserve D2D communications via the D2D bearer, the D2D protocol data units (PDU), is tunneled via a base station to a receiving mobile terminal), whether the data packet comprises  a request for a data packet tunneling (see Fig. 4a and 4b, para. 0030, 0031, 0051, the PDCP PDU header, includes a 1 -bit identifier to distinguish between a PDCP Data PDU and a PDCP Control PDU (D/C) 400, a sequence number (SN) 402, one or more reserved bits (R) 404, an enclosed indicator bit (E) 406 and an SDU 408, the enclosed bit 406 indicates the presence of an enclosed or otherwise encapsulated bit within the PDU, an enclosed bit 406 with a value "0" indicate that there is no enclosed PDU, whereas a value of "1" indicates that there is another PDU enclosed / a PDU (e.g. as a service data unit (SDU)) that is to be transmitted (e.g. packet tunneling), in this case generating at least one tunneling data packet to the second user equipment); for each data packet comprising a request for data packet tunneling (see para. 0030, 0031, a D2D PDU may be encapsulated within a PDU (e.g. as a service data unit (SDU)) that is to be transmitted (e.g. packet tunneling) to a base station via using any cellular logical channel and radio bearer (e.g. an evolved packet system). The base station may then decode the PDU and determine that the D2D PDU is directed to another connected mobile terminal), generating, by the relay protocol entity,  at least one tunneling data packet (see para. 0030, 0031, 0046, 0047, the mobile terminal, such as via the processing circuitry 22, the processor 24, enables PDCP tunneling by causing one or more D2D PDCP PDUs that are currently associated (e.g. stored in a buffer to be transmitted) with a D2D bearer to be enclosed or otherwise encapsulated inside a cellular bearer PDCP PDU that is associated with and is to be transported via a cellular bearer, such as an EPS bearer. In addition, the header of the cellular bearer PDCP PDU is modified, such as by the 
and transmitting the tunneling data packet to the second user equipment (see para. 0031, 0047, enclosing or encapsulating the D2D PDCP PDU enables the D2D PDCP PDU to be transmitted {transmitting the tunneling data packet} using the cellular bearer via the base station to a receiving mobile terminal / the second user equipment).  

Although Ranta disclose generating at least one tunneling data packet, 

Renata however does not explicitly disclose generating at least one tunneling data packet comprises inserting at least a portion of the transmitted data packet into the at least one tunneling data packet;

Ulupinar however disclose providing the data packet to a relay protocol entity at a Radio Link Control protocol layer, the relay protocol entity being configured for: generating, by a relay protocol entity, at least one tunneling data packet, inserting at least a portion of the transmitted data packet into the at least one tunneling data packet (see Fig.2, Fig.8. Fig.17, para. 0040, 0096, 0097, UE 110 transmit communications to relay eNB 108, which add the TEID to the message to facilitate subsequent routing of response packets received from core network 106,  UE 110 provide data to relay eNB 108 for transmitting to core network 106 and to a second user equipment, relay eNB 108 package the data in a tunneling protocol packet along with the TEID. Furthermore, relay eNB 108 can create a relay protocol packet including the tunneling protocol packet as data and inserting a relay identifier for relay eNB 108 in the header, see also para. 0044, 0110, 0117, the first user equipment connect to the radio network at the link layer (e.g., media access control (MAC) layer) / receiving Medium Access Control data packets at a Medium Access Control protocol layer), and transmitting, by the relay protocol entity, the tunneling data packet to the second user equipment (see para. 0097, transmit the tunneling protocol packet to core network 106 for the second user equipment, see also para. 0048, 0125).  


The combination of Ranta and Ulupinar however does not explicitly disclose whether the data packet comprises “at least one reserved bit” to indicate a request for a data packet tunneling,

Jain however disclose for each data packet, checking, by a radio transceiver station, whether the data packet comprises at least one bit in a header of the data packet to indicate a request for a data packet tunneling (see Fig.5, Fig.6, para. 0046-0051, at step 420, a predetermined bit in a reserved portion of the header is set to a predetermined value, and at step 630, at least a portion of the data packet is forwarded to a selected application residing on the terminating tunnel end point device, in response to determining that a predetermined bit in a reserved portion of the header has a predetermined value).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of whether the data packet comprises at least one reserved bit to indicate a request for a data packet tunneling, as taught by Jain, in the system of Ranta and Ulupinar, so that a header comprise a reserved portion having a predetermined bit set to a predetermined value indicative of a router, using Generic Routing Encapsulation (NVGRE) tunnel segment, see Jain, para. 0026-0030.

As per claim 3, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 1.

Jain further disclose wherein the checking whether the data packet comprises at least one bit in the header of the data packet to indicate a request for a data packet tunneling comprises: checking a value of the at least one bit comprised in the header of the data packet (see Fig. 4, Fig.6, para. at step 420, a predetermined bit in a reserved portion of the header is set to a predetermined value and checking the value of the at least one bit comprised in the header of the data packet, see step 630, in response to determining that a predetermined bit in a reserved portion of the header has a predetermined value).

As per claim 4, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 1.

Jain further disclose wherein the at least one bit includes  a predetermined sequence of bits included in the header of the data packet and the checking whether the header of each data packet comprises a request for a data packet tunneling comprises: checking a value of the predetermined sequence of bits comprised in the header of the data packet (see Fig.6, para. 0049-0051, at step 620, a determination is made that a predetermined bit in a reserved portion of the header has a predetermined value and at step 630, at least a portion of the data packet is forwarded to a selected application residing on the terminating tunnel end point device, in response to determining that a predetermined bit in a reserved portion of the header has a predetermined value.).

As per claim 5, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 1.

Ulupinar further disclose wherein the payload of the data packet comprises at least a portion of a Radio Link Control data packet, and wherein generating at least one tunneling data packet comprises: generating at least one Radio Link Control tunneling data packet at the Radio Link Control protocol layer, said generating at least one Radio Link Control tunneling data packet comprises inserting at least a portion of the Radio Link Control data packet into the at least one Radio Link Control tunneling data packet (see Fig.2, Fig.8. Fig.17, para. 0040, 0096, 0097, UE 110 transmit communications to relay eNB 

As per claim 6, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 5.

Ulupinar further disclose wherein the Radio Link Control tunneling data packet  comprises a tunneling header portion and a tunneling payload portion, and wherein generating at least one Radio Link Control tunneling data packet comprises inserting the at least a portion of the Radio Link Control data packet in the payload of the at least one Radio Link Control tunneling data packet (see para. 0044, 0110, 0117, the first user equipment connect to the radio network at the link layer (e.g., media access control (MAC) layer) / receiving Medium Access Control data packets at a Medium Access Control protocol layer, and the radio network access link protocol stack 1312  generate an RP packet with a header comprising the relay identifier received over PGW/SGW protocol stack 1316 and a compressed GTP-U/UDP/IP packet as the payload).  

As per claim 9, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 1.

Ranta further disclose wherein generating at least one tunneling data packet, comprises: generating at least one tunneling data packet as at least one Acknowledge Mode data packet, and inserting at least a portion of the transmitted data packet into the at least one Acknowledge Mode data packet (see para. 0030, 0031, 0046, 0047, enable PDCP tunneling by causing one or more D2D PDCP PDUs that are currently associated (e.g. stored in a buffer to be transmitted) with a D2D bearer to be enclosed or 

As per claim 12, claim 12 is rejected the same way as claim 1.
As per claim 14, claim 14 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 4.
As per claim 16, claim 16 is rejected the same way as claim 5.
As per claim 17, claim 17 is rejected the same way as claim 6.

As per claim 19, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 1.

Ranta further disclose A radio network (see Fig.1, a radio network 16, with a base station 14) comprising a radio transceiver station (see Fig.1, Fig.2, a base station 14 with communication interface 26) arranged for managing data packets transmitted by a first user equipment  (see Fig.1, mobile terminal 10) to be received by a second user equipment (see Fig.1, mobile terminal 12), the radio transceiver station comprising hardware, firmware, a combination of hardware and software, or software configured for implementing the method according to claim 1 (see Fig.6, para. 0061, 0062, the apparatus 20 embodied, by base station 14, include means, such as the processing circuitry 22, the processor 24, the communication interface 26, for receiving a modified cellular bearer PDU header, such that the header indicates that the cellular bearer SDU is an encapsulated D2D PDU. As is shown with respect to operation 608, the apparatus 20, for example by base station 14, include means, such as the processing circuitry 22, the processor 24, for decoding the modified cellular bearer PDU, such that a D2D PDU is extracted from the cellular bearer SDU and a destination for the D2D PDU is determined) .  

As per claim 20, the combination of Ranta, Ulupinar and Jain disclose the method according to claim 12.

Ranta further disclose A user equipment (see Fig.1, mobile terminal 10) arranged for transmitting to and receiving from a further user equipment (see Fig.1, mobile terminal 12) data packets by means of a Direct Mode connection in which data packets are directly transmitted to and received from the further user equipment (see Fig.1, see para. 0034, Mobile terminal 10 and/or mobile terminal 12 are further configured for direct communications (e.g. D2D communications) via link 18 / a Direct Mode connection) or by means of an Infrastructure Mode connection in which data packets are transmitted to and received from the user equipment and the further user equipment through a radio transceiver station (see Fig.1, Fig.2, a base station 14 with communication interface 26) of a radio network (a radio network 16, with a base station 14, see para. 0034, the mobile terminal, such as the mobile terminal 10 and/or mobile terminal 12 (also known as user equipment (UE), a communications device or the like),  communicate with other mobile terminals or other devices via the base station 14 and, in turn, the network 16), the user equipment comprising hardware, firmware, a combination of hardware and software, or software configured for implementing the method according to claim 12 (see para. 0035, the mobile terminal 10 and/or mobile terminal 12 may include one or more processors that may define processing circuitry and a processing system, the processing circuitry may utilize instructions stored in the memory to cause the mobile terminal 10 and/or mobile terminal 12 to operate in a particular way or execute specific functionality when the instructions are executed by the one or more processors. The mobile terminal 10 and/or mobile terminal 12 may also include communication circuitry and corresponding hardware/software to enable communication with other devices and/or the network 16).

Allowable Subject Matter
Claims 7-8, 10-11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469